FILED
                             NOT FOR PUBLICATION                            MAR 21 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



REMO NATANAWAN,                                  No. 07-71459

               Petitioner,                       Agency No. A043-228-075

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 12, 2013 **

Before:        PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

       Remo Natanawan, a native and citizen of the Philippines, petitions for

review of the Board of Immigration Appeals’ order summarily affirming an

immigration judge’s (“IJ”) decision denying his application for withholding of

removal and relief under the Convention Against Torture (“CAT”). Our


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review de novo questions of law,

and review for substantial evidence the agency’s factual findings. Wakkary v.

Holder, 558 F.3d 1049, 1056 (9th Cir. 2009). We dismiss in part and deny in part

the petition for review.

      Because Natanawan is removable as an alien convicted of a law relating to a

controlled substance under 8 U.S.C. § 1182(a)(2)(A)(i)(II), our jurisdiction is

limited by 8 U.S.C. § 1252(a)(2)(C). Natanawan’s contention that the agency erred

in its determination that he had been convicted of a particularly serious crime does

not raise a constitutional claim that would invoke our jurisdiction under 8 U.S.C.

§ 1252(a)(2)(D). See Pechenkov v. Holder, 705 F.3d 444, 448 (9th Cir. 2012) (no

jurisdiction to review “particularly serious crime” determination where the only

challenge is that the agency incorrectly assessed the facts).

      With regard to Natanawan’s request for deferral of removal under CAT,

substantial evidence supports the agency’s determination that Natanawan failed to

establish it is more likely than not that he would be tortured if he were returned to

the Philippines. See Wakkary, 558 F.3d at 1068 (likelihood of torture not

established where alien failed to offer any evidence he is likely to find himself in

military or police custody).




                                           2                                    07-71459
Natanawan’s remaining contentions are unavailing.

PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                 3                   07-71459